Citation Nr: 1424959
Decision Date: 05/30/14	Archive Date: 06/26/14

DOCKET NO.  00-17 496	)	DATE May 30 2014
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right eye disorder, claimed as traumatic cataract and glaucoma.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to October 1965.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

In March 2012, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Boards decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court set aside the Boards March 2012 decision and remanded the claim for further adjudication.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   


REMAND

The Veteran contends that his current right eye disorder is related to active duty service.  In various lay statements, the Veteran reported that he has had a right eye disorder since active duty service, and that during service, he spilled some gasoline in his eye and later went to the doctor who told him that he had eye problems.  He also argued that he had 20/20 corrected vision, bilaterally, and no evidence of cataract or glaucoma prior to military service; that he had no eye problems at service entrance; that he was first found to have glaucoma in his right eye after two years of military service; and that the diagnosis of a right eye disorder was made after he spilled gasoline in his eyes.  The Veteran also noted that during boot camp, his glasses broke while he was standing out in the sun, and he could not keep his eye open and had eye pain.  He has raised the possibility that the exposure to the hot sun without eyeglasses and getting dirt in his eyes could have caused or aggravated his glaucoma and cataracts.  

The Veterans March 1964 Naval Reserve enlistment examination noted defective vision in both eyes, which was corrected to 20/20, and his July 1964 enlistment examination for active duty reflected a pterygium of the right eye.  While on active duty, the Veteran received treatment for vision difficulties, at which time he reported to the treating provider that he received a blow to the [right eye] with a brick at age 12, and was hospitalized for a week.  The treating provider diagnosed right eye glaucoma, a right eye cataract, and a right eye corneal scar, all secondary to trauma, and referred him to a Physical Evaluation Board (PEB) to determine his fitness for service.  The PEB concurred with the glaucoma, cataract, and corneal scar diagnoses, and determined that the Veteran was unfit for further military service by reason of physical disability and the physical disability was neither incurred in, nor aggravated by, a period of active military service.  

In February 1966, the Veteran underwent a VA examination.  He reported that he had a trauma to the right eye when he was a child and that there was a difference in visual acuity between his two eyes prior to service entrance.  He did not recall visual symptoms after his injury.  He reported that he first got glasses at the age of 18 and had 20/40 vision in the right eye, but could see 20/20 in the right eye with glasses.  The diagnoses were uncontrolled traumatic glaucoma in the right eye; right eye corneal scar; right eye compound myopic astigmatism; right eye visual field changes consistent with glaucoma; and right eye traumatic mydriasis.

In an April 1999 letter, W. T., Jr., M.D., opined that the Veteran's eye condition was a result of his old injury, but became manifested during his military service.

In January 2011, the Veteran underwent a VA eye examination.  The Veteran reported a history of right eye disorder with three surgeries, including laser trabeculoplasty, trabeculectomy, and ahmed valve shunt surgery.  Upon examination, the examiner noted that there were residuals of a healed eye injury, including a corneal scar, traumatic cataract, angle recession leading to glaucoma, and traumatic glaucoma in the right eye.  The diagnoses were traumatic end-stage glaucoma in the right eye; traumatic mature cataract in the right eye; and corneal scar in the right eye.  The VA examiner concluded that the Veteran's current right eye disorder, to include traumatic cataract and glaucoma, was not caused by or aggravated by his military service, to include spilling of gasoline in his right eye.  

In an October 2011 VA medical opinion, the examiner who provided the January 2011 VA opinion stated that the Veteran's pre-existing right eye disorder noted on his service entrance examination was not aggravated by active duty service and that the Veteran's pre-existing right eye disorder during service occurred as a result [of] the natural progression of the disease, not due to service.

In March 2012, the Board issued a decision which denied the claim on appeal.  The Board found that the Veterans current right eye disorder clearly and unmistakably pre-existed his active duty service; the Veterans current right eye disorder underwent an increase in severity during active duty service; and the clear and unmistakable evidence showed that the increase in severity of the Veterans right eye disorder during service occurred as a natural progression of the pre-existing right eye disorder.  

In a June 2013 Memorandum Decision, the Court set aside the Boards March 2012 decision and remanded the claim for further adjudication.  The Court found that on the facts related by the Board, the Veteran did not have cataracts or glaucoma at entrance.  However, the Board improperly applied the presumption of soundness to all of the Veterans right eye conditions collectively.  The Court concluded that the Boards failure to apply the presumption of soundness individually to each of the Veterans right eye conditions and to provide reasons or bases as to whether the presumption of soundness as to each condition was rebutted required remand.  

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.	The RO must obtain a new VA medical opinion from the examiner who rendered the October 2011 VA medical opinion, or from another examiner if the original examiner is unavailable, to determine whether the Veterans currently diagnosed cataracts is related to service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  If another examination is deemed necessary, one must be conducted.

Based upon review of the evidence of record, the examiner must state whether the currently diagnosed cataracts preexisted the Veterans active military service.  If it is found that the currently diagnosed cataracts preexisted the Veterans active military service, the examiner must identify the evidence upon which this opinion is based.  The examiner must also provide an opinion as to whether the preexisting cataracts increased in disability during service beyond that expected due to the natural progression of the cataracts disorder, and the examiner must identify the evidence upon which this opinion is based.  The examiner must specifically incorporate and discuss the Veterans contentions that his eye disorder worsened due to gasoline spilling in his eyes, exposure to the sun after his eyeglasses were broken, and dirt entering his eyes.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.	The RO must obtain a new VA medical opinion from the examiner who rendered the October 2011 VA medical opinion, or from another examiner if the original examiner is unavailable, to determine whether the Veterans currently diagnosed glaucoma is related to service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  If another examination is deemed necessary, one must be conducted.

Based upon review of the evidence of record, the examiner must state whether the currently diagnosed glaucoma preexisted the Veterans active military service.  If it is found that the currently diagnosed glaucoma preexisted the Veterans active military service, the examiner must identify the evidence upon which this opinion is based.  The examiner must also provide an opinion as to whether the preexisting glaucoma increased in disability during service beyond that expected due to the natural progression of the glaucoma disorder, and the examiner must identify the evidence upon which this opinion is based.  The examiner must specifically incorporate and discuss the Veterans contentions that his eye disorder worsened due to gasoline spilling in his eyes, exposure to the sun after his eyeglasses were broken, and dirt entering his eyes.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.	The RO must obtain a new VA medical opinion from the examiner who rendered the October 2011 VA medical opinion, or from another examiner if the original examiner is unavailable, to determine whether the preexisting pterygium increased in disability during service beyond that expected due to the natural progression of the cataracts disorder, and the examiner must identify the evidence upon which this opinion is based.  The examiner must specifically incorporate and discuss the Veterans contentions that his eye disorder worsened due to gasoline spilling in his eyes, exposure to the sun after his eyeglasses were broken, and dirt entering his eyes.  

5.	If another examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.	After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

7.	After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


